Citation Nr: 1301242	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  06-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for the service-connected low back disability on an extraschedular basis under 38 C.F.R. § 3.321(b).

2.  Entitlement to an increased disability rating greater than 30 percent for the service-connected cervical spine disability on an extraschedular basis under 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1974 to October 1996. 

The increased rating issues on appeal initially came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision issued by the RO.

During the course of the increased rating appeal for the service-connected low back and cervical spine disabilities, the Veteran also submitted an allegation of unemployability due to his service-connected disabilities.  See e.g., January 2011 TDIU application and personal statement; October 2009 VA examinations.  He states he has not worked since March 2009 due to his service-connected orthopedic disabilities.  

As such, it follows that a request for TDIU rating was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU rating was added to the present appeal.  

In March 2009, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case was returned to the Board for the purpose of appellate disposition.  

In a November 2010 decision, the Board denied the increased rating issues for the low back and cervical spine disabilities on both a schedular and extraschedular basis.  The Board also remanded the issue of entitlement to a TDIU rating.  

The Veteran then appealed the Board's decision as to the denials of the increased rating issues for the low back and cervical spine to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not contest the Board's denial of an increased rating for the service-connected left knee disability.   

Pursuant to a May 2012 Memorandum Decision, the Court vacated and remanded the November 2010 Board decision for the low back and cervical spine increased rating issues on an extraschedular basis under section 3.321(b).  

The Court remanded the appeal for further development consistent with the Court's instructions, as discussed hereinbelow.  The Court also affirmed the Board's denial of the claims for increased rating for the service-connected the low back and cervical spine disabilities on a schedular basis, so these issues are no longer before the Board.  

Upon return from the Court, the Board sent a letter to the Veteran in August 2012 informing him that he had 90 days to submit additional evidence with an option as to whether he desired to waive consideration of this additional evidence by the RO.  See generally 38 C.F.R. § 20.1304 (2012).  

In response, in October 2012, the Veteran submitted additional argument with a specific request for the Board to remand the case back to the RO, so that the RO could consider the newly submitted evidence.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2010 to 2012.  Some of these records are not present in the claims folder.  

In any event, in the March 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  

Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Board will decide the matter of entitlement to a TDIU rating.  However, the claims for increased ratings for the service-connected low back and cervical spine disabilities on an extraschedular basis under section 3.321(b) are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC for further development and consideration.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: left lower extremity hemiparesis, rated as 40 percent disabling; cervical spine degenerative changes, rated as 30 percent disabling; left knee patellofemoral syndrome, rated as 30 percent disabling; lumbar spine degenerative changes, rated as 20 percent disabling; right knee patellofemoral syndrome, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; left upper extremity hemiparesis, rated as 10 percent disabling; and herpes simplex, rated at a noncompensable level.  The combined service-connected disability rating is 90 percent, meeting the schedular percentage criteria for a TDIU rating (under the combined rating table).

2.  The combined effects of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

For the TDIU issue, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In any event, with regard to the TDIU issue, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a TDIU rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected lumbar spine, cervical spine, and other orthopedic disabilities.  He last worked in March 2009 as a restaurant manager.  He says he was no longer able to tolerate the physical aspects of the job (lifting and constantly standing) after undergoing lumbar spine surgery in April 2009.  

Since his discharge from service in 1996, the Veteran has worked as a parking company cashier supervisor for four years and as a restaurant manager for six years.  These jobs mostly involved physical, as opposed to sedentary duties.  He believes that his education and work experience would hinder sedentary employment in an office setting.  He maintains that he cannot walk, stand, or sit for extended periods of time.  Driving and lifting and navigating stairs are difficult for him.  He states he is not able to crouch, bend or squat.  He reports having to walk with a cane or walker the majority of the time due to his service-connected orthopedic disorders.  He is currently 58 years of age and has a high school education.  See January 2011 TDIU application and personal statement; October 2009 VA examinations;  September 2009 Social Security Administration (SSA) work history report; September 2009 SSA disability report; May 2012 Post-Remand Brief.  

The Veteran has the following service-connected disabilities:  left lower extremity hemiparesis, rated as 40 percent disabling; cervical spine degenerative changes, rated as 30 percent disabling; left knee patellofemoral syndrome, rated as 30 percent disabling; lumbar spine degenerative changes, rated as 20 percent disabling; right knee patellofemoral syndrome, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; left upper extremity hemiparesis, rated as 10 percent disabling; and herpes simplex, rated as 0 percent disabling.  The combined service-connected disability rating is 90 percent with consideration of the bilateral factor (under the combined rating table).  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements as to the current severity of his service-connected lumbar spine, cervical spine, bilateral knee, bilateral lower extremity, and left upper extremity disabilities and their severe impact on his ability to function in a work setting.  

The Veteran has credibly indicated that he stopped working in March 2009 after his most recent lumbar spine surgery.  He credibly maintains that, since that time, he cannot walk, stand, or sit for extended periods of time, as well as lift, crouch, bend, or squat.  He is further hampered by his frequent necessity for the use of a cane or walker.  See January 2011 TDIU application and personal statement; September 2009 SSA work history report; September 2009 SSA disability report; May 2012 Post-Remand Brief.  

In addition, the SSA ultimately determined that the Veteran was disabled since March 2009 and could no longer work due to his service-connected lumbar and cervical spine disorders, as well as nonservice-connected hypertension.  

The Veteran exhibited significant physical limitations from these disabilities.  In determining that the Veteran was disabled, the SSA considered his functional capacity, education, age, and work experience.  While the decision by SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides significant evidence in support of the Veteran's TDIU claim.

In addition, the February 2012 VA examiner assessed that the Veteran could only do physical employment with significant limitations due to the combination of his service-connected orthopedic disabilities.  The examiner reflected that the Veteran could only walk 100 yards, climb 10 steps, and stand for 10-15 minute, before requiring a break.  

The examiner observed the Veteran was unable to climb ladders, squat or do repetitive bending.  He could only carry five pounds at one time.  He could only drive 30 minutes before requiring a break.  The Board finds that these limitations would make the performance of gainful employment in a physical setting highly unlikely, as most employers would not accommodate a Veteran with these kinds of physical limitations in a labor-intensive job.  

The Board finds that all of the evidence is entitled to significant probative value in support of a TDIU award.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for a TDIU rating. 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  

A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The Board has also considered the February 2012 VA examiner's opinion that the Veteran could engage in sedentary employment with the limitation that he periodically (every 15-20 minutes) would need to stand up, walk, and stretch his service-connected lower back.  See page 6 of VA examination report.  

However, in contrast, the Veteran contends that his education and work experience would hinder sedentary employment in an office setting.  See May 2012 Post-Remand Brief.  The Board agrees with the Veteran.  

Since his discharge from service in 1996, the Veteran has worked as a parking company cashier supervisor for four years and as a restaurant manager for six years.  These jobs mostly involved physical, as opposed to purely sedentary duties.  See September 2009 SSA work history report.  The Veteran has a high school education with no specialized training.  The Board has considered the Veteran's functional capacity, age, and work experience, in determining that sedentary employment would not be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The severity of several of the Veteran's nonservice-connected disorders (e.g., hypertension) and the Veteran's advancing age (58) are factors that likely also affect his ability to work.  SSA records indicated he was disabled in part, due to his nonservice-connected hypertension.  As noted, advancing age and nonservice-connected disorders may not be considered for purposes of assigning a TDIU rating.  38 C.F.R. § 4.19.  

However, the Board emphasizes that there is no specific negative medical opinion of record against the TDIU claim.  VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, since there is favorable evidence of record in support of entitlement to a TDIU rating, no additional development is necessary.  

In conclusion, the Board finds that the evidence supports the granting of a TDIU rating.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that a combination of the Veteran's service-connected orthopedic disabilities clearly prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.

In making this determination, the Board emphasizes that in the present case, the TDIU award is based on the combined effects of the Veteran's orthopedic disabilities, as opposed to a single disability.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  


ORDER

A TDIU rating is granted, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

The Court in its May 2012 Memorandum Decision vacated the Board's earlier November 2010 decision and remanded the increased rating claims for the lumbar and cervical spine on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

Specifically, the Court determined that the Board provided an inadequate statement of reasons or bases in finding that the Veteran should not be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) for his increased rating disabilities for the cervical and lumbar spine.  The Court further explained that the Board failed to discuss how the Veteran's use of a cane or walker, instability, need for a back brace, and limited mobility are adequately contemplated under the rating schedule for the cervical and lumbar spine disabilities.  

The Court instructed the Board to adequately address whether the Veteran's disability picture for the cervical and lumbar spines is contemplated by the rating schedule.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

First, in light of the Court's instructions, the cervical spine and lumbar spine increased rating issues should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) only.  

With regard to referral under § 3.321(b)(1), as the Court recently explained in Thun, 22 Vet. App. at 115, a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

When comparing the level of severity and the symptomatology of the Veteran's cervical spine and lumbar spine disabilities with the established criteria provided in the Rating Schedule, as pointed out by the Court, some of the manifestations of his service connected cervical spine and lumbar spine disabilities may not be listed by the rating criteria.  Thun, 22 Vet. App. at 115-116.  

In addition, there may also be some evidence of "marked" interference with employment due to his service-connected cervical spine and lumbar spine disabilities, although other service-connected disabilities on currently on appeal also clearly impact his employment.  See 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  

In summary, since the Veteran's symptomatology meets steps one and two that are outlined in Thun, according to step three the case must be referred to the Director of Compensation and Pension to determine whether the Veteran is entitled to an extraschedular rating under § 3.321(b)(1).  Thun, 22 Vet. App. at 115-116.  

The Board emphasizes entitlement to an extra-schedular rating under 38  C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  See also Thun, 22 Vet. App. at 117.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In the present case, only 38 C.F.R. § 3.321(b)(1) is for consideration since a TDIU has already been awarded in the present decision.    

The Board realizes it cannot assign an extraschedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral.    

Second, the Board notes that a letter was sent to the Veteran in August 2012 informing him that he had 90 days to submit additional evidence with an option as to whether he desired to waive consideration of this additional evidence by the RO.  See generally 38 C.F.R. § 20.1304 (2012).  

In response, in October 2012, the Veteran submitted additional argument with a request for the Board to remand the case back to the RO, so that the RO could consider the newly submitted evidence.  Therefore, the extraschedular increased rating issues on appeal must be remanded to the RO for readjudication that includes consideration of this new evidence.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must submit the increased rating claims for lumbar spine and cervical spine disorders to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) only.  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The extraschedular evaluation in the present case must only address 38 C.F.R. § 3.321(b) for the lumbar spine and cervical spine disabilities, since a TDIU rating has already been awarded.  

2. Thereafter, the RO must consider all of the evidence of record and readjudicate the increased rating claims for the cervical spine and lumbar spine on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  If the benefit sought is not granted, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


